Cook, J.,
delivered the opinion of the court.
The only assignment of error pressed in the brief of counsel for appellant is that the court below erred in refusing to grant it the following instruction: “The court further instructs the jury for the defendant that if they believe from the evidence that John Carroll was *835under the car at the time of the accident, and that he had no duties calling him there, that in such event they shall find for the defendant, unless they believe from the evidence that defendant was guilty of gross negligence.”
The'contention of counsel for appellant is “that, while the statute does abolish contributory negligence as a complete defense, it does not abolish as a defense that character of contributory negligence which is gross.” The statute referred to is chapter 135 of the Acts of 1910, and the point we are now called upon to decide was expressly reserved in Railroad Co. v. Crawford, 99 Miss. 697, 55 South. 596. This statute is plain, unambiguous, and easily construed. Prior to its passage contributory negligence — any contributory negligence, slight, ordinary, or gross, if negligence can in fact be so classified —barred a recovery, and the manifest legislative purpose of enacting it was simply to alter the rule on this subject, which had been established by the court, so that such negligence should not thereafter bar recovery, but should' simply cause a diminution of the amount thereof. This statute does not deal with, and was not intended to introduce into our jurisprudence, degrees of contributory negligence, but it deals with contributory negligence proper of every character.

Affirmed.